Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement is as of the date executed by the parties below by
and between:


Kelvin Chak Wai Man, an investor domiciled In Hong Kong, with offices located at
F, Hong Kong, Rat G, 8/F., Tai Woo Mansion, Tai Koo Shing, No 2, Taikoo Shing
Road, Quarry Bay, Hong Kong (the Purchaser);


Mr. Robert Dinning, Mr. David Yu and Mr. Peter Bojtos with offices for this
purpose located at #210 - 905 West Pender Street Vancouver, BC, Canada, V6C 1L6.
(the Sellers); and


Dennis Brovarone, 35 Pinyon Pine Road, Littleton, CO 80127, (the Escrow
Agent).  .


WHEREAS, the Sellers desire to offer and sell and , the Purchaser desires to buy
2,573,053 shares of the common stock of Apolo Gold & Energy, Inc. (symbol APLL),
(the Issuer, and the Shares) in accordance with the terms and conditions set
forth herein.


THEREFORE, the Purchaser and the Seller agree as follows:


1.           Sale Of Shares.  The Seller agrees to sell the Shares and the
Purchaser agrees to purchase the Shares at the below Purchase Price pursuant to
the Escrow and Closing set forth in Paragraph 5 below.


2.           Purchase Price.  The purchase price per share for the Shares shall
be $0.08 per share for a total of $205,845.  The Shares to be sold per each
Seller are as follows:
 

  Robert Dinning 1,156,175 common shares     Peter Bojtos 801,752 common shares
    David Yu 615,126 common shares  

 
3.           Representations And Warranties Of Sellers.    The Sellers each
represent and warrant to the Purchaser that the Sellers are and has been the
legal and beneficial owner of the Shares and that the Shares are fully paid and
non-assessable and upon payment of the Purchase Price will be free and clear of
all liens and encumbrances and that the sale of the Shares as set forth in this
Agreement, does not breach or cause a default upon any contract or agreement to
which the Sellers are a party.   The Sellers further represent that each is an
affiliate and control person of the Issuer.


4.           Representations And Warranties Of Purchaser.   The Purchaser hereby
represents and warrants to the Seller as follows:


A.          The Purchaser is purchasing the Common Stock for its own account for
investment purposes and not with a view towards distribution and has no present
arrangement or intention to sell the Common Stock;


B.           The Purchaser acknowledges and agrees that the Shares are
“restricted securities” as defined by SEC Rule 144 have not been registered
under the Act and may not be offered or sold in the United States or to U.S.
Persons unless the Shares are registered under the Act or an exemption from the
registration requirements of the Act is available.  The Purchaser acknowledges
that upon transfer to the Purchaser the certificate for the Shares shall bear a
“restricted securities” legend and that it is the Purchaser responsibility to
comply with all applicable state and federal securities laws regarding resale of
the Shares.


 
1

--------------------------------------------------------------------------------

 
C.           The Purchaser is an accredited investor as defined by Regulation D
and has such knowledge and expertise in financial and business matters that the
Purchaser is capable of evaluating the merits and risks involved in an
investment in the Shares and acknowledges that an investment in the Shares
entails a number of very significant risks and Purchaser is able to withstand
the total loss of its investment.


5.           Escrow and Closing.    The Purchaser and the Seller appoint Dennis
Brovarone, Attorney at Law to serve as Escrow Agent for the Closing of this
Agreement.  The Escrow and the Closing of this Agreement shall be as follows:


A.           Delivery of Purchase Price Funds.    On or before the third
business day after the Agreement has been executed by the Purchaser and the
Sellers, the Purchaser shall deliver to the Escrow Agent, $102,922 in US funds
being one half of the Purchase Price by wire transfer to the Escrow Agent as
follows:


Dennis Brovarone, Attorney at Law / COLTAF Account
J.P. Morgan Chase Bank Colorado
ABA # 102 001 017           SWIFT:  CHASUS33
Account #  190 783 306


B.           Delivery of Purchase Price Promissory Notes to Escrow Agent.     On
or before the third business day the Agreement has been executed by the
Purchaser and the Sellers, the Purchaser shall deliver to the Escrow Agent,
Promissory Notes to each of the Sellers in the form attached hereto as Exhibit A
in the total principal amount of $102,922.  The promissory notes shall have a
term of six month and be payable at maturity to the Escrow Agent.


C.           Delivery of Shares to the Escrow Agent.  On or before the third
business day the Agreement has been executed by the Purchaser and the Sellers,
the Sellers shall deliver to the Escrow Agent, the certificate(s) for the Shares
registered in the name of Sellers and two Stock Powers for each Seller in the
form attached hereto as Exhibit B which bear a Signature Guarantee sufficient to
transfer the certificates.


 
2

--------------------------------------------------------------------------------

 
D.           First Transfer of Shares.  Upon receipt of the Purchase Price in
Funds and Promissory Notes, the Shares and Stock Powers, the transfer agent
shall submit the certificates for transfer and deliver to the Purchaser with the
remaining Share certificates returned to the Escrow Agent in the following
amounts:
 

  Robert Dinning 578,875 Shares     Peter Bojtos  400,875 Shares     David Yu
307,563 Shares  

 
E.           First Delivery of Purchase Price to Sellers.     Upon confirmation
by the transfer agent that the First Transfer of Shares has been completed, the
Escrow Agent shall tender the first $102.922, in the form of wire transfer of
funds to each Seller, less an Escrow Fee of $250 in the following amounts:
 

  Robert Dinning $46,310     Peter Bojtos $32,070     David Yu $24,605.04  

 
F.           Second Delivery of Purchase Price Funds.    At maturity of the
Promissory Notes, the Purchaser shall deliver to the Escrow Agent, the principal
balance of $102,922 in US by wire transfer to the Escrow Agent.


G.           Second Transfer of
Shares.                                                      Upon receipt of the
Purchase Price in Funds and Promissory Notes, the Shares and Stock Powers, the
transfer agent shall submit the certificates for transfer and deliver to the
Purchaser in the following amounts:
 

  Robert Dinning 578,875 Shares     Peter Bojtos  400,875 Shares     David Yu
307,563 Shares  



H.           Second Delivery of Purchase Price to Sellers.   Upon confirmation
by the transfer agent that the First Transfer of Shares has been completed, the
Escrow Agent shall tender the first $102,922, in the form of wire transfer of
funds to each Seller, less an Escrow Fee of $250 in the following amounts:
 

  Robert Dinning $46,310     Peter Bojtos $32,070     David Yu $24,605.04  



6.           Failure to Deliver.   If all required documents and funds are not
delivered on or before the third business day the Agreement has been executed by
the Purchaser and the Sellers, the Escrow Agent shall notify all parties of the
failure of delivery and if the failure is not cured with an additional three
business days, the Escrow Agent shall be returned all documents and funds to the
parties without charge except wire transfer fees charged by the receiving bank.


7.           The Purchaser and the Sellers shall indemnify and hold harmless the
Escrow Agent from any and all liability for performance under this Agreement
other than the Escrow Agent’s negligence or misconduct.  The Escrow Agent shall
have the right to file an Interpleader Action in the Colorado State courts
should any dispute arise between the parties as to the right, title or interest
in any funds or securities deposited with the Escrow Agent as a result of this
Agreement.


 
3

--------------------------------------------------------------------------------

 
8.           Fees And Other Expenses. The Sellers and Purchaser agree that each
shall bear their own incidental expenses of the transaction including any
attorney fees and that no person is entitled to finders fee or other payment
with respect to this Stock Purchase Agreement.


9.           Survival Of Representations And Warranties.  The above
Representations and Warranties shall survive the sale of the Shares and may be
relied upon by any Party so long as the relying Party does not have actual
knowledge of the invalidity or inaccuracy of said representations and
warranties.


10.         Governing Law.  Except for the Escrow Agent’s right to file an
Interpleader Action, this Agreement and the legal relations among the Parties
hereto shall be governed by and construed in accordance with the laws of the
State of Colorado and that the State or Federal Courts of Denver, Colorado shall
be the jurisdiction in which any legal proceedings relative to this Agreement
shall be brought.


11.          Entire Agreement.  This Agreement, including the other documents
referred to herein, embodies the entire agreement and understanding of the
Parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties, covenants, or undertakings, other than those
expressly set forth or referred to herein.  This Agreement supersedes all prior
agreements and understandings between the Parties with respect to such subject
matter.


12.          Counterpart and Facsimile Signatures.  This Agreement may be
executed in any number of counterparts of the signature page, each of which
shall be considered an original.  In addition, a signature  which is reproduced
by facsimile transmission shall be deemed an original.
 

 
Executed By The Parties Hereto As Of The Dates Indicated:
 
Robert Dinning (Seller)
   
Peter Botjos  (Seller)
 
 
/s/ Robert Dinning
   
/s/ Peter Botjos
 
Date:  September 30, 2013
   
Date:  September 30, 2013
 
 
   
 
 

 
David Yu (Seller)
   
Kelvin Chak Wai Man (Purchaser)
 
 
/s/ David Yu
   
/s/ Kelvin Chak Wai Man
 
Date:  September 30, 2013
   
Date:  September 30, 2013
 
 
   
 
 

 
 
 
Dennis Brovarone
(Escrow Agent)
 
   
 
 
 
/s/ Dennis Brovarone
   
 
 
Date:  September 30, 2013
   
 
 
 
   
 
 

 
 
 
 
4

--------------------------------------------------------------------------------

 